Citation Nr: 1212319	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  09-06 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for gastroesophageal reflux disease, claimed as a stomach condition.

2.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder prior to November 21, 2008.

3.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability.

4.  Whether the Veteran is competent to handle disbursement of VA funds.


ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to August 1973.  This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of February 2008 and November 2009 by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a Travel Board hearing in connection with the increased rating claims for posttraumatic stress disorder (PTSD) and gastroesophageal reflux disease (GERD).  The hearing was scheduled for November 2010, but the Veteran submitted a statement that same month in which he withdrew his request for the hearing.  Thus, the Board finds that the Veteran's request for a hearing is withdrawn.  38 C.F.R. § 20.704(d) (2011). 

The Veteran was originally denied service connection for high blood pressure in a rating decision dated March 2005 on the grounds that this disability was neither incurred in nor caused by service.  The Veteran was notified of this decision and provided his appellate rights, but did not perfect an appeal.  The Veteran sought to reopen his claim of entitlement to service connection for high blood pressure, to include as secondary to medications taken for his service-connected PTSD and GERD, in October 2007.  The Veteran was provided with notice in November 2007 of the information and evidence needed to reopen his service connection claim for high blood pressure.  The RO issued the February 2008 rating decision currently on appeal and denied the Veteran's claim on the grounds that there was no evidence showing that the currently diagnosed high blood pressure was related to the Veteran's period of active service or a service-connected disability.  It is unclear from this rating decision, however, the extent to which the RO considered, if at all, whether new and material evidence was submitted to reopen this claim.  

Nevertheless, the Veteran filed a notice of disagreement on this issue in May 2008 and expressed the opinion that the medications for his service-connected PTSD and GERD aggravated his hypertension.  Prior to the issuance of a statement of the case on this issue, the Veteran submitted a statement dated December 1, 2008 in which he indicated that " I only disagree with the issue(s) of PTSD 70% and [GERD] at only 10%."  The RO interpreted this statement to show intent on the Veteran's part to withdraw the hypertension issue from appellate consideration.  However, the Veteran subsequently submitted a statement in November 2010 in which he indicated that his hypertension claim remained on appeal.  The Board refers this issue for any appropriate action in light of the RO's prior determination and the Veteran's subsequent ambiguous statements.

The Veteran was originally granted service connection for PTSD in a Board decision dated June 2005.  The RO issued a rating decision in December 2005 to effectuate the Board's decision.  The RO evaluated the Veteran's PTSD as 50 percent disabling, effective October 16, 1999.  The Veteran was notified of this decision and provided his appellate rights.  He filed a notice of disagreement in February 2006 and requested an initial increased rating and an earlier effective date for the grant of service connection for PTSD.  Specifically, the Veteran requested an initial 70 percent evaluation and an effective date of October 1998.  The RO issued a statement of the case in May 2006.  The Veteran did not perfect an appeal on these issues.  

The Veteran submitted an increased rating claim for PTSD in October 2007.  The RO issued a rating decision in February 2008 in which it increased the Veteran's PTSD evaluation to 70 percent, effective October 10, 2007.  The Veteran was notified of this decision and provided his appellate rights.  He perfected this appeal.  In particular, the Veteran requested an earlier effective date for the grant of his 70 percent disability rating.  Prior to the issuance of a statement of the case on this issue, the Veteran submitted a statement dated December 1, 2008 in which he indicated that " I only disagree with the issue(s) of PTSD 70% and [GERD] at only 10%."  Following the submission of additional evidence, the RO increased the Veteran's disability rating to 100 percent, effective November 21, 2008.  See August 2010 rating decision.  In November 2010, the Veteran submitted a statement in which he requested an earlier effective date (i.e., October 1998) for the grant of a 70 percent disability rating for PTSD.  The Veteran identified this issue as being currently before the Board for appellate review.  However, there is no indication of record that this issue has been fully developed as such.  Therefore, the Board refers this issue for any appropriate action.       
The Veteran also repeatedly raised a claim of entitlement to service connection for alcohol abuse, to include as secondary to service-connected PTSD.  See e.g., November 2009 statement.  To date, however, no action has been taken on this claim.  Therefore, the Board refers this issue for any appropriate action.

The issues of (1) entitlement to an evaluation in excess of 10 percent for GERD, claimed as a stomach condition; and (2) entitlement to a total disability rating based on individual unemployability due to a service-connected disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Prior to November 21, 2008, the Veteran's PTSD was manifested by depressed, sad, angry, and subdued mood; dysphoric, blunted, and tearful affect; social isolation and an inability to get along with or feel close to others; inability to establish and maintain effective relationships; difficulty sleeping and insomnia; nightmares; hypervigilance; intrusive thoughts; feelings of being on edge and distrusting of others; irritability and impulsivity at work and home; impaired impulse control; lack of attention to or disinterest in personal hygiene; impaired memory, including not being able to remember names and numbers; and occasional paranoia and suicidal intent.  Global Assessment of Functioning scores were 40, with symptoms described as serious, severe, or indicative of major functional impairment.    
  
2.  Prior to November 21, 2008, the Veteran's PTSD has not resulted in total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name. 

3.  It is not shown by clear and convincing medical evidence that the Veteran lacks the mental capacity to contract or manage his own affairs, including the disbursement of funds, without limitation.  Resolving all doubt in the Veteran's favor, he is competent to manage his own funds without limitation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 70 percent for posttraumatic stress disorder prior to November 21, 2008, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011). 
 
2.  The Veteran is competent for the purpose of receiving direct payment of his VA compensation benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.353 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Board is taking action favorable to the Veteran by restoring competency status for VA benefits purposes.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran.
 
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In November 2007, prior to the initial decision on the claim by the RO, the Veteran was provided notice of the information and evidence needed to substantiate his request for an increased rating for PTSD.  Specifically, the Veteran was advised to submit evidence showing this service-connected disability increased in severity or got worse.  The Veteran was encouraged to submit doctor's records, medical diagnoses, and medical opinions.  The Veteran was also notified of VA's duties and his responsibilities for identifying and obtaining evidence pertinent to his claim.  

The Veteran was further advised in November 2007 of the information and evidence needed to establish a disability rating for the disability on appeal.  In particular, the Veteran was encouraged to submit evidence showing the nature and severity of his conditions, the severity and duration of the symptoms, and the impact of the condition and/or symptoms on his employment.  Specifically, the Veteran was encouraged to submit information showing ongoing VA treatment, recent Social Security Administration decisions, and statements from employers about job performance, lost time, or other evidence showing how the disability affected his ability to work.  The Veteran was also notified that he could submit lay statements from individuals who witnessed how the disability affected him.  The Veteran was further notified to provide any information or evidence not previously of record that pertained to the Veteran's level of disability or when it began.  The Veteran received additional notice by way of the February 2009 statement of the case.  Specifically, the Veteran was advised of the rating criteria for a 100 percent disability rating for PTSD.  The Veteran's claim was readjudicated following this notice by way of a November 2009 supplemental statement of the case.  

The Board finds that a reasonable person could be expected to understand what information and evidence was required to substantiate an increased rating claim for PTSD prior to November 21, 2008.  The information provided allowed the Veteran to effectively participate in the appeal process.  The Veteran was also afforded the opportunity to testify before the Board in support of his claim, but withdrew this request in November 2010.  In sum, the Board finds that any deficiency in the notice to the Veteran or the timing of the notice is harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue has been obtained.  The Veteran's service treatment and post-service treatment records have been obtained.  Social Security Administration records were obtained, reviewed, and associated with the claims file.  The Veteran was also afforded a VA examination in conjunction with his increased rating claim for PTSD.  This examination evaluated the Veteran's PTSD in conjunction with his prior history and described it in sufficient detail so the Board's evaluation of it was an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
 
Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  As such, VA has complied, to the extent required, with the duty-to- assist requirements.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(e).

I.  Increased Rating Claim - PTSD

By way of history, the Veteran was originally granted service connection for PTSD in a Board decision dated June 2005.  The RO issued a rating decision in December 2005 to effectuate the Board's decision.  The RO evaluated the Veteran's PTSD as 50 percent disabling, under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective October 16, 1999.  The Veteran was notified of this decision and provided his appellate rights.  He filed a notice of disagreement in February 2006  and requested an initial increased rating and an earlier effective date for the grant of service connection for PTSD.  Specifically, the Veteran requested an initial 70 percent evaluation and an effective date of October 1998.  The RO issued a statement of the case in May 2006.  The Veteran did not perfect an appeal on these issues.  

The Veteran submitted an increased rating claim for PTSD in October 2007.  The RO issued a rating decision in February 2008 in which it increased the Veteran's PTSD evaluation to 70 percent, effective October 10, 2007.  The Veteran was notified of this decision and provided his appellate rights.  He perfected this appeal.  Following the submission of additional evidence, the RO increased the Veteran's disability rating for PTSD to 100 percent, effective November 21, 2008.  See August 2010 rating decision.  The RO indicated in the August 2010 rating decision that the 100 percent disability rating for PTSD constituted a full grant of the benefit sought on appeal.  

The Board finds that the RO's statement in this regard to incorrect, particularly where, as here, the 100 percent evaluation was not taken back to October 10, 2007, the date of the claim for an increase.  The Board, however, finds no prejudice to the Veteran in proceeding with the issuance of a final decision in this case on the issue of entitlement to an evaluation in excess of 70 percent prior to November 21, 2008.  A careful review of the August 2010 rating decision revealed that the RO considered and denied the grant of the 100 percent rating for the period of time covered by the appeal prior to November 21, 2008 (noting that November 21, 2008 was the date on which it is shown in the record that the Veteran's PTSD increased in severity such that he was entitled to a 100 percent rating).  Accordingly, the Board will consider the issue of whether the Veteran is entitled to evaluation in excess of 70 percent for PTSD prior to November 21, 2008.
    
Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated by military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2011).

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  It is the responsibility of VA to interpret examination reports in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2, 4.126 (2011).

Global Assessment of Functioning (GAF) scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  GAF scores ranging between 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors, such as difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning, such as, temporarily falling behind in schoolwork.  Scores ranging from 61 to 70 reflect mild symptoms such as, depressed mood and mild insomnia or some difficulty in social, occupational, or school functioning such as, occasional truancy, or theft within the household, but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 are indicative of moderate symptoms such as, flat affect and circumstantial speech, occasional panic attacks or moderate difficulty in social, occupational, or school functioning such as, few friends, conflicts with peers or co-workers.  GAF scores ranging from 41 to 50 reflect serious symptoms such as, suicidal ideation, severe obsessional rituals, frequent shoplifting or any serious impairment in social, occupational, or school functioning such as, no friends, unable to keep a job.  Scores ranging from 31 to 40 indicate some impairment in reality testing or communication such as, speech is at times illogical, obscure, or irrelevant or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood such as, depressed man avoids friends, neglects family, and is unable to work.  Scores ranging from 21 to 30 indicate that behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment such as, sometimes incoherent, acts grossly inappropriately, suicidal preoccupation, or an inability to function in most areas such as, stays in bed all day, no job, home, or friends.    

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is not warranted unless there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id. 

The Veteran sought unscheduled VA mental health care in July 2006.  He reported worsening depression and frequent back pain which caused him to miss work.  The Veteran expressed concern that he would hurt someone at work, but acknowledged that he was not taking his anti-depressant medication regularly.  He reported increased nightmares and feelings that people were coming after him.  A mental status examination found the Veteran to be well-groomed, pleasant, and cooperative.  His mood was "more depressed," and his affect was dysphoric and tearful.  The Veteran's thought process was linear and he denied suicidal ideation, homicidal ideation, and hallucinations.  The GAF score was 40 and the diagnosis was PTSD.

The Veteran returned for additional VA care in September 2007.  The Veteran's wife recalled a recent incident where the power company came to the house in the middle of the night and the Veteran went under the bed.  The Veteran still worked alone, but did not get along with people and isolated himself from others.  The results of the mental status examination were similar to the examination conducted in July 2006.  The GAF score was 40 and the diagnosis was PTSD.    

The Veteran was afforded a VA PTSD examination in November 2007.  The examiner reviewed VA treatment records from the Veteran's treating psychiatrist and noted that his GAF score was consistently found to be 40.  The examiner noted that this score indicated "serious symptoms" and "major functional impairment."  It was also noted that the Veteran took psychiatric medication daily and that he experienced only mild, intermittent relief from his symptoms by attending group therapy sessions and taking his medication as directed.  At the time of this examination, the Veteran reported subjective complaints of difficulty sleeping, nightmares, hypervigilance, intrusive thoughts, feelings of being on edge, distrust of others, irritability and impulsivity at work and home, and difficulty feeling close to family members.  He also reported suicidal thoughts, but denied intent or plan.

According to the Veteran, he worked at a store cleaning bathrooms.  He worked on the night shift and stated that he lost jobs in the past because of his attitude and difficulty getting along with others.  He reported frequent arguments with his wife and stated that he was not very close with his three grown children.  The Veteran relied heavily on his wife to manage the finances and spent his spare time watching television and sitting outside.  The Veteran occasionally went to church, but denied having any hobbies or interactions with other people.  The Veteran also reported involvement in a physical altercation with someone in his neighborhood three months prior to this examination.  A mental status examination found the Veteran to be appropriately dressed and fully alert and oriented.  The Veteran was subdued, but cooperative, and his affect was blunted and tearful at times.  His mood was depressed, sad, and sometimes angry.  His thinking was coherent and goal-directed with no evidence of psychosis.  The Veteran's speech was frequently quiet and somewhat difficult to understand, but it was otherwise normal in rate, rhythm, and tone.  The Veteran also described a lack of attention to personal hygiene and noted that his wife had to remind him to shower.  He also noted some tendency to feel paranoid, but no evidence of grossly delusional thought content or auditory or visual hallucinations was found.  The Veteran experienced memory problems, including not being able to remember names and numbers.  The Veteran's wife frequency asked the Veteran to do things over again.  Evidence of impaired impulse control was noted.  The Veteran denied active suicidal ideation with intent, but acknowledged occasional passive suicidal ideations.  

According to the examiner, the Veteran had numerous symptoms of PTSD that directly resulted in problems for him in relationships and at work.  The examiner described the Veteran's PTSD symptoms as "severe."  While the Veteran was able to maintain full-time employment, his symptoms limited his abilities and the potential for advancement.  The examiner also noted that the Veteran had been in nearly continuous treatment for several years with no significant improvement.  In the examiner's opinion, it appeared that the Veteran had an inability to establish and maintain effective relationships (evidenced in part by his very solitary existence).  The Veteran also had impaired impulse control and was prone to depression at times, but he was found competent to manage VA funds.  The Veteran's GAF score was 40 and the impression was PTSD.          

The Veteran returned to VA in March 2008 for additional mental health care.  He stated that his participation in a PTSD program helped.  But, he acknowledged still having problems, including regular nightmares.  The Veteran still worked, but used more leave time in the past year.  He described his mood as "better than normal," but reported frequent feelings of irritability and depression.  He also reported occasional difficulty interacting with family, as well as suicidal ideation, but cited his grandchildren as a barrier to acting on these feelings.  A mental status examination found the Veteran to be well-groomed, pleasant, and cooperative.  His mood was "better than normal," and his affect was dysphoric.  The Veteran's thought process was linear and he denied suicidal ideation, homicidal ideation, and hallucinations.  The examiner noted that the Veteran had improved medication compliance due to greater family involvement.  The GAF score was 40 and the diagnosis was PTSD.  

In August 2008, the Veteran reported doing much worse.  He endorsed increased paranoia (with feelings that people watched or stared at him) and stated that he sometimes forgot to take his medication, particularly if his wife was not around.  A mental status examination found the Veteran to be well-groomed, pleasant, and cooperative.  His mood was "terrible," and his affect was dysphoric.  The Veteran's thought process was linear and he denied suicidal ideation, homicidal ideation, and hallucinations.  The examiner noted that the Veteran had improved medication compliance due to greater family involvement.  The GAF score was 40 and the diagnosis was PTSD.  
 
The preponderance of the evidence is against an evaluation in excess of 70 percent for PTSD for any period of time covered by the appeal prior to November 21, 2008.  In reaching these conclusions, the Board has considered the totality of the evidence, including both the Veteran's statements as well as the objective medical evidence of record which reflect a waxing and waning course with respect to the Veteran's service-connected PTSD.  The Board has also considered all of the Veteran's psychiatric symptoms and their severity in reaching the above conclusions.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

In the instant case, the medical evidence of record shows that the Veteran's PTSD is manifested by depressed, sad, angry, and subdued mood; dysphoric, blunted, and tearful affect; social isolation and an inability to get along with or feel close to others; inability to establish and maintain effective relationships; difficulty sleeping and insomnia; nightmares; hypervigilance; intrusive thoughts; feelings of being on edge and distrusting of others; irritability and impulsivity at work and home; impaired impulse control; lack of attention to or disinterest in personal hygiene; impaired memory, including not being able to remember names and numbers; and occasional paranoia and suicidal intent.  

The Veteran's GAF score of 40 during the period of time covered by the appeal prior to November 21, 2008 reflects some impairme
nt in reality testing or communication, or severe impairment in several areas such as work, family relations, judgment, thinking or mood.  These scores are consistent with the 70 percent evaluation and more nearly approximates occupational and social impairment with deficiencies in most areas, including work, family relationships, judgment, thinking or mood due to the symptoms described above.  38 C.F.R. § 4.7 (2011).  Moreover, the objective medical evidence of record has consistently described the Veteran's symptoms as serious or severe, and indicative of major functional impairment.  The Board finds these descriptions to be highly probative evidence concerning the severity of the Veteran's PTSD.

The Board also finds highly probative the Veteran's self-reported psychiatric symptoms.  In this regard, the Veteran is competent to report his psychiatric symptoms.  See Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009) (noting that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness).  The Board ultimately finds these lay reports to be competent, credible, and probative.

The Veteran is not, however, entitled to a 100 percent evaluation for any period of time covered by the appeal prior to November 21, 2008.  In this regard, the evidence of record does not demonstrate total occupational and social impairment as a result of his service-connected PTSD.  See Sellers v. Principi, 372 F.3d. 1318, 1324(Fed. Cir. 2004) (noting that total occupational and social impairment is the sole basis for assigning a 100 percent schedular evaluation).  Significantly, the record reflects that the Veteran continued to work full-time (albeit in a solitary position) during the claim period prior to November 21, 2008.  Moreover, there is no evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  

Although the Veteran was noted at times to have memory problems (including difficulty remembering names and numbers), impaired impulse control, impulsivity, or irritability, suicidal ideation, and needed reminders about performing personal hygiene, these symptoms alone are insufficient to warrant an initial 100 percent evaluation for any period of time covered by the appeal prior to November 21, 2008, particularly where, as here, the danger of hurting self or others was not described as persistent, and memory loss for names of closes relatives, own occupation, or own name is not shown.  Accordingly, a 100 percent evaluation is not warranted for any period of time covered by this appeal prior to November 21, 2008.  

Evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also, Fisher v. Principi, 4 Vet. App. 57, 60 (1993)("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115. 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  The Veteran's psychiatric disability is not so unusual or exceptional in nature as to render the assigned 70 percent rating inadequate for the period of the appeal prior to November 21, 2008.  The Veteran's service-connected PTSD is evaluated as a psychiatric disorder, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Throughout the period on appeal, the Veteran's PTSD is manifested by depressed, sad, angry, and subdued mood; dysphoric, blunted, and tearful affect; social isolation and an inability to get along with or feel close to others; inability to establish and maintain effective relationships; difficulty sleeping and insomnia; nightmares; hypervigilance; intrusive thoughts; feelings of being on edge and distrusting of others; irritability and impulsivity at work and home; impaired impulse control; lack of attention to or disinterest in personal hygiene; impaired memory, including not being able to remember names and numbers; and occasional paranoia and suicidal intent.  The GAF score was 40, with symptoms described as serious, severe, or indicative of major functional impairment.    
 
When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected psychiatric disorder are congruent with the disability picture represented by a 70 percent disability rating for the period of the appeal prior to November 21, 2008.  A rating in excess of 70 percent is provided for certain manifestations of PTSD, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a 70 percent rating more than reasonably describe the Veteran's disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Thus, based on the evidence of record, the Board finds that the Veteran's service-connected psychiatric disability cannot be characterized as an exceptional case so as to render the schedular evaluation inadequate.  The threshold determination for a referral for extraschedular consideration was not met and, thus, the Board finds that the Veteran is not entitled a referral for an extraschedular rating.  Thun, 22 Vet. App. at 115.

In summary, an evaluation in excess of 70 percent for PTSD is not warranted at anytime during the appeal period prior to November 21, 2008.  While there have been day-to-day fluctuations in the manifestations of the Veteran's PTSD, there is no distinct period of time at which time a greater or lesser evaluation is warranted during the appeal period prior to November 21, 2008, and therefore, there is no basis for staged ratings in this case beyond that which the RO had assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007); cf. 38 C.F.R. § 3.344 (2011) (VA will handle cases affected by change of medical findings or diagnosis, to produce the greatest degree of stability of disability evaluations).  
  
In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable in this case.

II.  Competency of Payee

The Veteran also contends that he is competent to manage his VA funds without limitation.  By way of history, the Veteran filed a claim of entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability in December 2008.  At that time, the Veteran's service-connected PTSD was evaluated as 70 percent disabling, effective October 10, 2007.  The RO denied the Veteran's TDIU claim and based on the findings of a March 2009 VA PTSD examination, the RO made a proposed finding of incompetency.  See August 2009 rating decision.  In particular, it was noted in the March 2009 VA examination report that the Veteran "did not appear to be competent for VA purposes, but was not in need of psychiatric hospitalization at the time of this examination because of being in the care of his wife."  In a rating decision dated November 2009, the RO determined that the Veteran was not competent to handle disbursement of VA funds based on the findings contained in the March 2009 VA examination report.  The Veteran's wife was subsequently appointed as fiduciary. The Veteran was notified of this decision and provided his appellate rights.  He perfected this appeal.

A mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a) (2011).  The RO has the sole authority to make official determinations of competency and incompetency for the purpose of, among other things, disbursement of benefits.  38 C.F.R. § 3.353(b); see also, 38 C.F.R. §§ 13.55, 13.56 (2011) (outlining the regulations pertaining to direct payment and the appointment of fiduciaries).  

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the RO will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  38 C.F.R. § 3.353(c).  

There is a presumption in favor of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d); see also, 38 C.F.R. § 3.102 (reiterating VA's long-standing policy to resolve all doubt in favor of the Veteran).

The Veteran sought unscheduled VA mental health care in July 2006.  He reported worsening depression and frequent back pain which caused him to miss work.  The Veteran expressed concern that he would hurt someone at work, but acknowledged that he was not taking his anti-depressant medication regularly.  He reported increased nightmares and feelings that people were coming after him.  A mental status examination found the Veteran to be well-groomed, pleasant, and cooperative.  His mood was "more depressed," and his affect was dysphoric and tearful.  The Veteran's thought process was linear and he denied suicidal ideation, homicidal ideation, and hallucinations.  The GAF score was 40 and the diagnosis was PTSD.

The Veteran returned for additional VA care in September 2007.  The Veteran's wife recalled a recent incident where the power company came to the house in the middle of the night and the Veteran went under the bed.  The Veteran still worked alone, but did not get along with people and isolated himself from others.  The results of the mental status examination were similar to the examination conducted in July 2006.  The GAF score was 40 and the diagnosis was PTSD.    

The Veteran was afforded a VA PTSD examination in November 2007.  The examiner reviewed VA treatment records from the Veteran's treating psychiatrist and noted that his GAF score was consistently found to be 40.  The examiner noted that this score indicated "serious symptoms" and "major functional impairment."  It was also noted that the Veteran took psychiatric medication daily and that he experienced only mild, intermittent relief from his symptoms by attending group therapy sessions and taking his medication as directed.  At the time of this examination, the Veteran reported subjective complaints of difficulty sleeping, nightmares, hypervigilance, intrusive thoughts, feelings of being on edge, distrust of others, irritability and impulsivity at work and home, and difficulty feeling close to family members.  He also reported suicidal thoughts, but denied intent or plan.

According to the Veteran, he worked at a store cleaning bathrooms.  He worked the night shift and stated that he lost jobs in the past because of his attitude and difficulty getting along with others.  He reported frequent arguments with his wife and stated that he was not very close with his three grown children.  The Veteran relied heavily on his wife to manage the finances and spent his spare time watching television and sitting outside.  The Veteran occasionally went to church, but denied having any hobbies or interactions with other people.  The Veteran also reported involvement in a physical altercation with someone in his neighborhood three months prior to this examination.  A mental status examination found the Veteran to be appropriately dressed and fully alert and oriented.  The Veteran was subdued, but cooperative, and his affect was blunted and tearful at times.  His mood was depressed, sad, and sometimes angry.  His thinking was coherent and goal-directed with no evidence of psychosis.  The Veteran's speech was frequently quiet and somewhat difficult to understand,  but it was otherwise normal in rate, rhythm, and tone.  The Veteran also described lack of attention to or disinterest in personal hygiene and noted that his wife had to remind him to shower.  He also noted some tendency to feel paranoid, but no evidence of grossly delusional thought content or auditory or visual hallucinations was found.  The Veteran experienced memory problems, including not being able to remember names and numbers.  The Veteran's wife frequently asked the Veteran to do things over again.  Evidence of impaired impulse control was noted.  The Veteran denied active suicidal ideation with intent, but acknowledged occasional passive suicidal ideations.  

According to the examiner, the Veteran had numerous symptoms of PTSD that directly resulted in problems for him in relationships and at work.  The examiner described the Veteran's PTSD symptoms as "severe."  While the Veteran was able to maintain full-time employment, his symptoms limited his abilities and the potential for advancement.  The examiner also noted that the Veteran had been in nearly continuous treatment for several years with no significant improvement.  In the examiner's opinion, it appeared that the Veteran had an inability to establish and maintain effective relationships (evidenced in part by his very solitary existence).  The Veteran also had impaired impulse control and was prone to depression at times, but he was found competent to manage VA funds.  The Veteran's GAF score was 40 and the impression was PTSD.          

The Veteran returned to VA in March 2008 for additional mental health care.  He stated that his participation in a PTSD program helped.  But, he acknowledged still having problems, including regular nightmares.  The Veteran still worked, but used more leave time in the past year.  He described his mood as "better than normal," but reported frequent feelings of irritability and depression.  He also reported occasional difficulty interacting with family, as well as suicidal ideation, but cited his grandchildren as a barrier to acting on these feelings.  A mental status examination found the Veteran to be well-groomed, pleasant, and cooperative.  His mood was "better than normal," and his affect was dysphoric.  The Veteran's thought process was linear and he denied suicidal ideation, homicidal ideation, and hallucinations.  The examiner noted that the Veteran had improved medication compliance due to greater family involvement.  The GAF score was 40 and the diagnosis was PTSD.  

In August 2008, the Veteran reported doing much worse.  He endorsed increased paranoia (with feelings that people watched or stared at him) and stated that he sometimes forgot to take his medication, particularly if his wife was not around.  A mental status examination found the Veteran to be well-groomed, pleasant, and cooperative.  His mood was "terrible," and his affect was dysphoric.  The Veteran's thought process was linear and he denied suicidal ideation, homicidal ideation, and hallucinations.  The examiner noted that the Veteran had improved medication compliance due to greater family involvement.  The GAF score was 40 and the diagnosis was PTSD.  

The Veteran's wife and step-daughter submitted statements dated December 2008 in which they described the effect of the Veteran's PTSD on their lives.  The Veteran's wife stated that the Veteran experienced nightmares and hallucinations.  She stated that the Veteran recently got into a physical altercation with one of his son's friends for no reason (other than the Veteran had been drinking and smoking).  The Veteran's wife also stated that the Veteran was no longer the man she married and that she had to hide his guns and make him take a shower and his medications.  The Veteran's step-daughter also indicated that the Veteran changed for the worse over the years and he was withdrawn and on edge.  She stated that the Veteran had frequent outbursts which caused her to be concerned for her mother's safety.  The step-daughter indicated that the Veteran missed a significant amount of work due to his mental illness and that he was unfriendly and/or avoided social contact with others.  The Veteran rarely went to the store and when he did, he was "constantly watching all around him as if someone is after him."

The Veteran presented to a VA mental health clinic in January 2009.  He stated that he was taking his medication as directed and getting rest.  He stopped drinking alcohol, but still isolated himself.  He expressed an interest in dealing with his problems and getting used to being around people.  The Veteran reported continued nightmares, occasional hallucinations, and financial problems.  A mental status examination found the Veteran to be well-groomed, cooperative, and pleasant.  He described his mood as "alright," and his affect was dysphoric and incongruent.  His thought process was linear and he denied suicidal or homicidal ideation, as well as hallucinations.  The GAF score was 40 and the diagnosis was PTSD and alcohol abuse.  The examiner also noted that the Veteran was capable of participating in his mental health treatment. 

As noted above, the Veteran was afforded a VA PTSD examination in March 2009.  The examiner noted that the Veteran was difficult to communicate with and that he would sometimes not answer the questions posed.  The Veteran's wife, however, was very helpful in giving explanations of the Veteran's behavior.  The Veteran reported subjective symptoms of hypervigilance, interrupted sleep (i.e., three to four hours per night), hallucinations, anger and verbally abusive behavior, poor personal hygiene and disinterest in his personal appearance, social isolation from family and others, as well as statements demonstrating no fear of dying.  It was also noted that the Veteran lost several jobs over the years due to an inability to work with others.  

A mental status examination found the Veteran to be casually dressed and somewhat poorly groomed.  The Veteran was minimally cooperative and appeared to not want to talk to the examiner.  The Veteran fidgeted and occasionally said things unrelated to the general conversation.  The Veteran demonstrated anger, agitation, and rather bizarre behavior at times.  His mood was angry and agitated, while his affect was appropriate to the mood.  The Veteran was alert and oriented to all spheres, but his thought processes were somewhat tangential and unusual.  The Veteran's eye contact was poor and his speech was somewhat illogical and bizarre.  However, the speech rate and rhythm were within normal limits.  The Veteran appeared confused, but his memory was intact at least for remote events.  He reported auditory and visual hallucinations on a regular basis and his insight and judgment were poor.  The Veteran denied current suicidal or homicidal ideation, but stated that he was not afraid of dying and that it would not be painful.  The Veteran, according to the examiner, did not appear to be competent for VA purposes, but was not in need of psychiatric hospitalization at that time because he was in the care of his wife.  The GAF score was 37 and the diagnosis was chronic PTSD.  

In June 2009, the Veteran stated that he felt better and made an attempt to take his medication as prescribed.  He expressed a desire to drink alcohol, but resisted so far.  He stated that he was grateful to be alive and wished to take things one day at a time.  The Veteran had no new complaints and denied suicidal ideation or plans for self-harm.  The Veteran continued to have hallucinations related to his service in Vietnam, but attempted to tune them out.  A mental status examination found the Veteran to be well-groomed and minimally cooperative.  He appeared agitated, but made better eye contact.  The Veteran stated that he felt "pretty good," and his affect was congruent.  His thought process was linear and he denied suicidal ideation, homicidal ideation, and hallucinations.  The GAF score was 45 and the diagnosis was PTSD and alcohol abuse.  The examiner noted that the Veteran was able to participate in his mental health treatment plan and described his motivation for change and treatment as "good."

In a July 2009 VA examination addendum, it was noted that the Veteran worked some in recent years and that he was successful in jobs where he largely worked by himself and with minimal involvement by coworkers and supervisors.  The examiner described the Veteran's PTSD as moderate to severe and noted that he had a history of alcohol abuse and some psychotic symptoms, such as auditory hallucinations.  The examiner noted that the Veteran's PTSD symptoms would make it difficult, but not impossible to find and maintain gainful employment (such as warehouse, maintenance, or janitorial jobs).  The examiner further indicated that the Veteran did not do well with social interaction.         

Associated with the claims file is the Veteran's application for Social Security Disability benefits dated July 2009.  The Veteran was able to participate in the filing of this application and he entered into a contract with an attorney for legal assistance in prosecuting this claim.  The Veteran was awarded Social Security Disability benefits for lumbar degenerative disc disease and PTSD, effective November 21, 2008.  

In an October 2009 VA follow-up mental health treatment note, the Veteran stated that he was doing "ok."  However, he reported continued problems with insomnia, primarily due to nightmares.  The Veteran's wife indicated that the Veteran was compliant with his medication regimen.  The Veteran denied suicidal ideation or plans for self-harm.  A mental status examination found the Veteran to be well-groomed and minimally cooperative.  He appeared agitated, but made better eye contact.  The Veteran stated that he felt better than in the past, but his affect was slightly dysphoric.  His thought process was linear and he denied any suicidal or homicidal ideation or hallucinations.  The GAF score was 45 and the diagnosis was PTSD and alcohol abuse.  The examiner noted that the Veteran was able to participate in his mental health treatment plan and described his motivation for change and treatment as "good."  Later that same month, the Veteran contacted VA to advise that he received mail containing another veteran's information.  A VA employee thanked the Veteran for calling and for showing kindness towards another veteran.  

The Veteran submitted a statement in support of the current claim dated December 2009.  Specifically, the Veteran set forth arguments as to why he felt himself to be competent.  Despite the severity of his psychiatric symptoms, the Veteran indicated that he was able to drive a car, pay bills, travel, visit friends and doctors, and socialize.  The Veteran also cited to pertinent state law which established a presumption of competency, and he further pointed out that the VA examiner did not explicitly find him to be incompetent.  Rather, the Veteran stated that it was the examiner's opinion that the Veteran "appeared" not to be competent.  The Veteran requested a field study and/or social/industrial survey.  See also, March and September 2010 statements (pointing out the deficiencies in the March 2009 VA examination report with respect to the Veteran's competency and noting the "clear and convincing" evidence standard of 38 C.F.R. 3.353(c)).

The Board finds that it is not shown by clear and convincing medical evidence that the Veteran lacks the mental capacity to contract or manage his own affairs, including the disbursement of funds, without limitation.  In this regard, there is contradictory evidence of record regarding the Veteran's competency to handle disbursement of VA funds.

On one hand, the March 2009 VA PTSD examiner found that the Veteran did not "appear" to be competent for VA purposes.  In reaching this conclusion, the examiner ostensibly relied on the findings of the psychiatric examination performed at that time.  However, the Veteran correctly noted that the examiner made no specific finding regarding the Veteran's competency.  Rather, the examiner merely stated that the Veteran did not appear to be competent for VA purposes.  (Emphasis added).  Moreover, the examiner provided no rationale for this opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (holding that the failure of the physician to provide a basis for an opinion goes to the weight or credibility of the evidence).

In contrast, lay statements and VA treatment records of record prior to and after the March 2009 VA PTSD examination reflected that the Veteran was able to enter into a contract with an attorney, file a claim for Social Security disability benefits, perform activities of daily living, engage in janitorial or maintenance work in the recent past, take medication as directed, and participate in his mental health treatment plan despite the severity of his service-connected PTSD symptoms.  The severity of the Veteran's symptoms is not in dispute and the Board acknowledges that the Veteran received assistance from his wife in the performance of some of these activities.  However, he was also able to redirect mis-mailed information and advance thoughtful and relevant argument in support of the current competency claim. Additionally, there is no other evidence of record during the appeal period, aside from the March 2009 VA examination report, which called into question the Veteran's competency to handle disbursement of VA funds.

As noted above, 38 C.F.R. § 3.353 specifically notes that determinations relative to incompetency should be based upon all evidence of record.  38 C.F.R. § 3.353(c).  Moreover, a presumption of competency exists, particularly where, as here, reasonable doubt exists regarding the Veteran's mental capacity to contract or manage his own affairs, including the disbursement of funds, without limitation.  38 C.F.R. § 3.353(d).  In light of the conflicting evidence of record regarding the Veteran's competency to manage his own affairs, including the disbursement of funds, the Board finds that it is not shown by clear and convincing medical evidence that the Veteran lacks the mental capacity to contract or manage his own affairs, including the disbursement of funds, without limitation.  Therefore, resolving all doubt in the Veteran's favor, the Board finds that the Veteran is competent to manage his own financial affairs, including the disbursement of funds, without limitation.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-56.


ORDER

An evaluation in excess of 70 percent for PTSD prior to November 21, 2008, is denied.  

Restoration of competency status for VA benefits purposes is granted.


REMAND

Preliminarily, VA is required to make reasonable efforts to help the Veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The evidence of record reflects that the Veteran receives VA treatment.  Therefore, the AMC should request all VA medical records pertaining to the Veteran from September 14, 2010.  In addition, the Veteran should be contacted on remand and asked to identify any and all non-VA sources of treatment for the disabilities at issue that are not already of record.

I.  Increased Rating Claim - GERD

The RO granted service connection for GERD, claimed as a stomach condition, in a September 2005 rating decision.  The RO evaluated the Veteran's GERD as 10 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 7346 (hiatal hernia), effective May 7, 2003.  The Veteran was notified of this decision and provided his appellate rights, but did not perfect an appeal.  The Veteran requested an increased rating for his service-connected GERD in October 2007.  The RO continued the Veteran's 10 percent evaluation under Diagnostic Code 7346.  See February 2008 rating decision.  The Veteran was notified of this decision and provided his appellate rights.  He perfected this appeal.

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2011).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Veteran was afforded VA examinations in connection with the current claim in November 2007 and March 2009.  The Veteran subsequently submitted a statement in March 2010 in which he appeared to indicate that his symptoms got worse such that he met the criteria for a 30 percent disability evaluation.  Moreover, the March 2009 VA examination failed to discuss the level of impairment in the Veteran's health, if any, stemming from the service-connected GERD.  See Diagnostic Code 7346 (noting that an increased rating is warranted for symptoms productive of considerable or severe impairment of health).  On remand, therefore, the Veteran should be scheduled for a new VA examination to ascertain the severity of his service-connected GERD.     

The Veteran must be advised of the importance of reporting to the scheduled VA examination(s) and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).
II.  Total Disability Rating - Individual Unemployability

The RO denied the Veteran's claim of TDIU due to a service-connected disability in an August 2009 rating decision.  The Veteran was notified of this decision and provided his appellate rights.  He filed a timely notice of disagreement in November 2009.  To date, the RO has not issued a statement of the case to address this issue. The United States Court of Appeals for Veterans Claims has held that where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  On remand, therefore, the Veteran should be provided a statement of the case that addresses the TDIU issue.  The Veteran should be notified of the time limit within which a substantive appeal must be filed in order to perfect an appeal on the issues to secure appellate review by this Board.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case to the Veteran addressing the issue of entitlement to TDIU.  The Veteran should be notified of the time limit within which a substantive appeal must be filed in order to perfect an appeal on the issues to secure appellate review by this Board.

2.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issues currently on appeal.  Based on his response, the AMC should attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the AMC should obtain all relevant VA medical records from September 14, 2010.  All attempts to secure this evidence should be documented in the claims file by the AMC.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC should notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran should then be given an opportunity to respond.

3.  After all of the above development is completed, schedule the Veteran for a VA examination to determine the severity of the service-connected GERD.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be conducted as deemed necessary by the examiner to properly evaluate the Veteran's service-connected GERD.  The examiner should record pertinent medical complaints, symptoms, and clinical findings.  In particular, the examiner should comment upon the presence or absence, and the frequency or severity of the following symptoms due to GERD: persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  The severity of the health impairment experienced by the Veteran, if any, should be fully assessed and descriptive terms such as mild, moderate, and severe may be used.  If any symptoms found are not related to the service-connected GERD the examiner should so state.  If the examiner is unable to disassociate nonservice-connected symptoms from service-connected symptoms, the examiner should so state. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

4.  The AMC must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the requested examination has been completed, the AMC must review the examination report to ensure that it is in complete compliance with the directives of this remand.  An examination report must be returned to the examiner if it is deficient in any manner and the AMC must implement corrective procedures at once.

6.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board. 
  
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


